per curiam:
El Procurador General invoca nuestra juris-dicción disciplinaria para que eliminemos del Registro de Abogados al Ledo. José Mariano Ríos Ruiz según lo dis-puesto en la Sec. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735). A petición de este Tribunal el Secretario del foro de instancia ha remitido los autos del caso que genera esta acción disciplinaria.
El abogado José Mariano Ríos Ruiz fue admitido al ejer-cicio de la abogacía el 4 de diciembre de 1959 y al de la notaría el 11 de mayo de 1960.
Durante 1990, el Fiscal Especial Independiente y el Mi-nisterio Fiscal presentaron acusaciones, respectivamente, contra el licenciado Ríos Ruiz por violación a los Arts. 166, 201 y 216 del Código Penal de Puerto Rico, 33 L.P.R.A. secs. 4272, 4352 y 4391. En las mismas se le imputaba al licenciado Ríos Ruiz el delito de apropiación ilegal de fon-dos pertenecientes al Estado Libre Asociado de Puerto Rico, la utilización en beneficio propio de trabajos o servi-cios pagados por el Gobierno de Puerto Rico e infinidad de actuaciones contra el erario.
Después de los trámites procesales de rigor, cuya narración es innecesaria para fines de este procedimiento disciplinario, se produjo un acuerdo entre el acusado, el Fiscal Especial Independiente y el Ministerio Fiscal. El imputado se declararía culpable de violación a los Arts. 201 y *668216 del Código Penal, supra. Además, accedió a restituir la cantidad de veinte mil dólares ($20,000).
El 5 de septiembre de 1991 se llevó a cabo el acto de pronunciamiento de sentencia. Se le concedió el beneficio de una sentencia suspendida.
Presentada una copia certificada de las referidas sen-tencias ante la Secretaría, procede la suspensión del abo-gado de marras al amparo de la See. 9 de la Ley de 11 de marzo de 1909, supra. Esta sección dispone que:
El abogado que fuere culpable de engaño, conducta inmoral (malpractice), delito grave (felony) o delito menos grave (misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por la Corte Suprema de Puerto Rico. La persona que siendo abogado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará con-victa que fuere, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una copia certifi-cada de la sentencia dictada a la Corte Suprema, el nombre de la persona convicta será borrado, por orden de la Corte, del registro de abogados. Al ser revocada dicha sentencia, o me-diante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, la Corte Suprema estará facultada para dejar sin efecto o modificar la orden de suspensión. 4 L.P.R.A. sec. 735.
Hemos resuelto anteriormente que “[l]a depravación moral, tratándose de abogados, consiste ... en hacer algo contrario a la justicia, la honradez, los buenos principios o la moral .... En general la consideramos como un estado o condición del individuo, compuesto por una deficiencia inherente de su sentido de la moral y la rectitud; en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana y todo lo que hace es esencialmente malo, doloso, fraudulento, inmoral, vil en su naturaleza y dañino en sus consecuencias”. Morales Merced v. Tribunal Superior, 93 D.P.R. 423, 430 (1966), citado con aprobación en In re Boscio Monitor, 116 D.P.R. 692 (1985).
*669A la luz de lo expuesto anteriormente no podemos alber-gar duda alguna de que los delitos cometidos por el licen-ciado Ríos Ruiz son la máxima expresión de lo que consti-tuye depravación moral.
Habiéndose presentado copia certificada de las senten-cias dictadas por el Tribunal Superior, copia de las minutas del acto de pronunciamiento de sentencia y los autos origi-nales del procesamiento criminal, y en virtud de lo dis-puesto en la See. 9 de la Ley de 11 de marzo de 1909, supra, y de nuestra facultad inherente para reglamentar el ejercicio de la abogacía, se decreta la separación indefinida del abogado José Mariano Ríos Ruiz del ejercicio de la pro-fesión y se ordena que se borre su nombre del Registro de Abogados.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García se inhibió. El Juez Asociado Señor Andréu García no intervino.